Ronorabl,eGeorge ,D. Mlnick
County Attorney
w00a County
Quitman, Texas
Dear Sir:                     Opinion No. O-6173
                              Ret Authority of sheriff to
                                   sell unredeemed land
                                   acquired ~by the State at a
                                   tax sale when the original
                                   owner pays all taxes, pen-
                                   alties and interest after
                                   the expiration of the
                                   period of redemption.
          From youropinion request of October 19, 1944, and
a letter from MF. 0. C. Parker, attorney for the Sells Petro-
leum Inc., we summarize the following ~facts:
          Prior to 1931, one Ellis owned and occupied
     45 acres of land in your county. In.February,
     1931, judgment was entered In a tax suit for all
     taxes delinquent on this land since 1919, and on
     March 31, 1931, execution issued upon this judg-
     ment and was executed by the sheriff, who. for
     failure of other bidders, bid the land In for the
     State,and executed his deed conveying the land to
     the State. For purposes of this opinion, we asi
     sume that all of the proceedings involved in this
     auitand sale were regulax and that there are no
     defects at any stage of these proceedings.
          Although this land was not redeemed during the
    period of redemption, the,sheriff has not yet made
     a second sale of the land, and no action has been
    taken to alienate to a third person whatever title
    .the State holds by virtue of Its tax deed. From
    the time of the sale to the present, Ellis has
     continued to occupy the land.
          At certain i,ndeterm?.nate
                                   times since the
     expiration of~the period of redempti.on--lnclud-
     Fng, apparently, tlmesin 1937 and 1943:-
     certain payments have been made tithe tax col-
lion. Qeorge D. Minick, page 2 (O-6173)


     lect6r?d+elativeto this land and redemption
     certlflcates have been Issued therefor. Mr.
     Parker contends that these payments cover all
     taxes, penaltlea, Interest and coats due on
     this land. You express doubt aa to whether
     the costs have been paid, but state that all
     taxes, except for the current assessment, have
     been paid.
          Under the terms of Article 7328, V.A.C.S., your
sheriff possessed the power to make a second sale of this
land at public outcry to the highest bidder at any time after
the expiration of the redemption period. This power he has
not yet excroised. If you are correct in your belief that
the costs have not been paid, and thus that all of the taxes,
penalties, Interest and costs due on this land have not been
paid, it Is our opinion that the land has not been redeemed
and that it may now be sold by the sheriff In conformance with
the applicable provisions of Article 7328.
          On the ot,herhand, if Mr. Parker Is correct in his
belief that all of these items have been paid, with such pay-
ments being made subsequent to the expiration of the redemp-
tion period, the question arises as to whether the original
owner may redeem from the State only during the redemptqon
period or whether he may redeem by payment at any time while
title to the land remains in the State.
            In conneotion with this question, it la to be remem-
bered that our courts have adopted rules of construction where-
by tax statutes are oonstrued strictly Insofar as they affect
the rights and privileges of the taxing authority and liberally
insofar as they affeotthe rights and privileges of a taxpayer.
Texas Unemployment Compensation Commission, et al. v. Bass,
151 S.W. (2d) 567. Moreover, the statutes relating to the
foreclosure and sale of land for delinquent taxes have uniform-
ly been held to be for the purpose of forcing collection of
the taxes rather than for the purpose of enabling the State
to obtain a profit upon the sale of such land. The law abhors
forfeitures and favors redemption. Black on Tax Titles
(2nd Ed.) p 348.    Thus, as was said by the Court of Civil
       s
;PgyalII  of Texaa in the case of League v. State, 56 S.W.
         . . .ft has always been the policy of the state to ex-
ten; the time for redemption of lands, and never to acquire
them for itself."
          An apt illustration of these principles is to be
found in the case of Federal Crude Oil Co. v. Yount-Lee Oil
co., et al., 52 S.W. (2d) 56. In this case, although the
franchise tax statutes provide only that when the right to
Ron. George D. Minick, page 3 (O-6173)


do busFne,ssof a corporation has been forfeited f,ornon-pay-
ment of franchise taxes, the taxpayer may revlveUsuch right by
paying the taxes, Interest and penalties within six months
from the date of such forfeiture, the Supreme Court held that
the six months period is in no way a limitation and that a
revival may also be effected by making the proper payment after
the expiration of the statutory period, In so holding, the
court    saLa:

             “This statute is purely a revenue measure.
        Under It large sums are collected for the support
        of the state government. Statutes of this nature
        are always liberally construed so as to effectuate
        the chief object and purpose of thelr enactment.
        In making provision for the colleotion of public
        revenue, ordinarily time is not of the essence of
        the thing sought to be accomplished. . .
             “No sound reason can be advanced why the Legis-
        lature should desire to prevent a oorporatlon from
        reviving its right to do business by paying its
        delinquent tax with accumulated penalties after the
        time fixed in the statute if at the time payment is
        made the state has not availed itself of its right
        to bring a suit against said corporation for the
        purpose of forfeiting its charter. If corporations
        are permitted to pay their delinquent franchise
        taxes, with acoumulated penalties, at any time and
        thereby obtain a revival of their right to do busi-
        ness, and to use the courts, the chief object and
        purpose of the statute to obtain the payment of
        such taxes will be more readily acoompllshed.”
          In our opinion, the prlnclples and rules of oonstruc-
tion above set forth oontrol the instant question and establish
the right of the taxpayer to,redeem his land upon making the
ps;;iilents
         required by law, regardless of whether such payments
are made before oraWkr the expiration of the redemption
period. The statutes prescribing a two year redemption period
nowhere provide that redemption may not be effecte.dafter ,tie
expiration of such period. on the contrary, these statutes
merely provide--in the language of Article 7340--that the
owner “shall have the right at any time within two years from
the date of sale” to redeem the land. In our opinion, this
establishment of a stated period was not for the purpose of
setting a date beyond which redemption may not be had. Rather,
we feel, this period was established to insure the original
owner that he posaesses an absolute right of redem@tion during
such period and that during such period the State will not
Hon. George D. Minick, page 4 (O-6173)


interfere with such right by selling the land to a third per-
son. Stated differently, these statutes do not out off the
right of the original owner to redeem after the expiration of
the redemption period; rather they merely insure the original
owner that his right of redemption may not be jeopardized
during such period.
          Consequently, if Mr. Parker is correct in his
contention and if proper payment of all taxes, costs, inter-
est and penalties has been made, you are respectfully advised
that the land in question has been redeemed and that the
sheriff does not now possess the power to sell such land. In
further support of this conclusion we call your attention to
the holding and authorities in our Opinion No. O-423, a copy
of which opinion Is enclosed herewith.
          Trusting that the foregoing fully answers your
inquiry, we are
APPROVED NOV. 4, 1944              Very truly yours
/s/ Carlos C. Ashley
FIRST ASSISTAHT ATTORNEY GENERAL RLTORNEY GENERAL OF TEXAS
THIS OPINION CONSIDERED         By /s/R. Dean Moorhead
AND APPROVED IN LIMITED                R. Dean Moorhead
CONFERENCE                                    Assistant

RDM:ff-dhs
Encl.